Citation Nr: 1009477	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for service-connected seborrheic dermatitis and 
psoriasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 
1996. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which continued a 10 percent disability rating 
for service-connected seborrheic dermatitis and psoriasis.  

In February 2008, the Veteran presented testimony before the 
undersigned; a copy of the transcript has been associated 
with the claims folder.  

In May 2008, the Board remanded for further development.  The 
Board specifically instructed the RO to send the Veteran a 
notification letter pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), obtain additional treatment records, 
afford the Veteran an examination, and readjudicate the 
claim.  Subsequently, Vazquez-Flores compliant notification 
letters were sent to the Veteran in May 2008 and December 
2008, multiple attempts were made to obtain additional 
treatment records, the Veteran was afforded an examination in 
March 2009, and the claim was readjudicated in a December 
2009 supplemental statement of the case.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).
 
In an October 2009 rating decision, the RO increased the 
Veteran's disability rating to 30 percent effective June 9, 
3005, the date of the Veteran's claim for an increased 
rating.  





FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the Veteran that his appeal for 
an increased disability rating in excess of 30 percent for 
service-connected seborrheic dermatitis and psoriasis be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an 
increased disability rating in excess of 30 percent for 
service-connected seborrheic dermatitis and psoriasis have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. 
§ 20.204.  In correspondence received in December 2009, the 
Veteran withdrew his claim for an increased rating for 
seborrheic dermatitis and psoriasis, currently evaluated as 
30 percent disabling.  There remain no allegations of errors 
of fact or law for appellate consideration of this issue.  
Accordingly, the Board does not have jurisdiction to review 
this claim and it is dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.





ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN  
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


